IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                 FILED
                                                              December 10, 2008
                               No. 08-50339
                            Conference Calendar           Charles R. Fulbruge III
                                                                  Clerk

UNITED STATES OF AMERICA

                                         Plaintiff-Appellee

v.

NICHOLAS QUANTEL ROBERSON

                                         Defendant-Appellant


                Appeal from the United States District Court
                     for the Western District of Texas
                        USDC No. 6:05-CR-126-ALL


Before DAVIS, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
     Nicholas Quantel Roberson, federal prisoner # 56146-180, appeals the
denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of the 240-month
sentence he is serving following his guilty plea to possession with intent to
distribute more than 50 grams of crack cocaine. Roberson argues pursuant to
U.S.S.G. § 1B1.10 and Amendment 706 to the Sentencing Guidelines that he is




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-50339

entitled to resentencing. We review the district court’s ruling for abuse of
discretion. United States v. Townsend, 55 F.3d 168, 170 (5th Cir. 1995).
      In the circumstance where a prisoner’s guidelines range has subsequently
been lowered as a result of a listed amendment to the Guidelines Manual, the
court may reduce the term of imprisonment pursuant to § 3582(c)(2) only if such
a reduction is consistent with policy statement § 1B1.10.           § 1B1.10(a).
Amendment 706 is listed as a “covered amendment,” see § 1B1.10(c); however,
“[e]ligibility for consideration under [§ 3582(c)(2)] is triggered only by an
amendment . . . that lowers the applicable guideline range.” § 1B1.10, cmt. (n.1).
      Based upon his guilty plea in the instant case to possession of more than
50 grams of crack cocaine and, additionally, the penalty enhancement he
received for his 2002 Texas felony drug offense, Roberson faced a mandatory
minimum 20-year term of imprisonment. See 21 U.S.C. § 841(b)(1)(A)(iii). A
guidelines sentence may not be imposed that is less than the statutorily required
minimum sentence. § 5G1.1(c)(2). The guidelines amendment would therefore
not have the effect of lowering his applicable guidelines range, and the district
court’s denial of his motion was not an abuse of discretion. Cf. United States v.
Pardue, 36 F.3d 429, 431 (5th Cir. 1994).
      AFFIRMED.




                                        2